Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.25AH

 

THIRTY- SEVENTH AMENDMENT

TO

AMENDED AND RESTATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC

 

 

This Thirty-seventh Amendment (the “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and Charter Communications
Holding Company, LLC, a Delaware limited liability company (“Customer”).  CSG
and Customer entered into that certain Amended and Restated CSG Master
Subscriber Management System Agreement dated February 9, 2009, as amended (the
“Agreement”), and now desire to further amend the Agreement in accordance with
the terms and conditions set forth in this Amendment.  If the terms and
conditions set forth in this Amendment shall be in conflict with the Agreement,
the terms and conditions of this Amendment shall control.  Any terms in initial
capital letters or all capital letters used as a defined term but not defined in
this Amendment shall have the meaning set forth in the Agreement.  Upon
execution of this Amendment by the parties, any subsequent reference to the
Agreement between the parties shall mean the Agreement as amended by this
Amendment.  Except as amended by this Amendment, the terms and conditions set
forth in the Agreement shall continue in full force and effect according to
their terms.

 

CSG and Customer agree to the following:

 

1.  Customer has requested and CSG has agreed to reconfigure Customer's Advanced
Customer Service Representative (“ACSR”) Voice Test Environment (******) to
support Customer’s enhanced Order Management (“OM”) interface testing
requirements.  Reconfiguration of **** will include (i) decommission of
Customer's *** (*) existing Provisioning Database (“PDB”) instances (****** and
******), (ii) establishment of new  system principal agents within  ****, (iii)
configuration and implementation of the additional Service Order Distribution
Interface (“SODI”) instance to support Customer's Commercial interface testing
and (iv) creation and loading of Customer’s Advanced Convergent Platform Voice
(“ACPV”) backoffice baseline to support the reconfigured ****.  

 

2.  As a result, the annual SODI maintenance fee of $*********** for each of the
*** (*) SODIs within ****, pursuant to Schedule F, CSG Services, II, entitled
"Interfaces," Section D (Telephony), subsection 3 (Maintenance (per *********))
of the Agreement, will be invoiced in the amount of $*********** by CSG to
Customer.  Additionally, the ******* operations support fee of $******** for
each of the *** (*) SODIs within ****, pursuant to Schedule F, CSG SERVICES,
II.  Interfaces, D. Telephony, A. Service Order Distribution Interface, 4.
Operations Support (per *********, per ******* *******) of the Agreement, will
be invoiced in the amount of $********** by CSG to Customer.  Such fees will be
invoiced upon completion of implementation, pursuant to that certain Statement
of Work entitled "Reconfigure **** ACSR-Voice Test Environment to Support Order
Management Interface Testing" (CSG document no. 2313251), of such SODI
instances.

 

 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

 

THIS AMENDMENT is executed on the day and year last signed below (the “Effective
Date”).

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

 

By: /s/ Joseph P. Murray

 

 

By:  /s/ Michael J. Henderson

 

Title:  VP Billing Ops

 

Title:  EVP Sales & Marketing

 

Name:  Joseph P. Murray

 

Name:  Michael J. Henderson

 

Date:  1/4/13

 

Date:  1/7/13

 

 